Title: To James Madison from Lynde Walter and Others, 15 January 1821
From: Walter, Lynde
To: Madison, James


                
                    Sir
                    Boston 15 Jany 1821
                
                At a meeting of a number of Gentlemen friendly to a Bankrupt Act, it was voted that you shd. be respectfully requested to use your influence, with your friends in Washington, to obtain its passage, at the present Session of Congress; & we were appointed a Committee to convey to you the sense of the Meeting, of the great influence which your exertions, either by letter or in any other way, in favor of so benevolent an object, might have to promote the measure.
                While engaged in a pursuit so indispensably necessary, for the welfare & for the liberty of a vast body of our most valuable & most efficient Fellow-Citizens, we need no apology in presenting the subject to your attention; you whose life has been devoted to obtain the same results, in a thousand different shapes. Accept the assurance of our high regard.
                
                    Lynde Walter
                    John MacKay
                    P.P.F. Degrand
                    N.G. Carnes
                    Committee
                
            